85472: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33379: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85472


Short Caption:WEBSTER (DARNELL) VS. STATECourt:Supreme Court


Related Case(s):78763, 78763-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C323802Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Senior Justice None for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDarnell Webster
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/18/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/07/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


10/07/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-31729




10/24/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED."  fn1 [The Honorable Mark Gibbons, Senior Justice, participated in this matter under a general order of assignment.] NNP22 - EC/KP/MG. (SC)22-33379





Combined Case View